Title: To Thomas Jefferson from Tadeusz Kosciuszko, [10 October 1800]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas




Cher Ami
Paris 18. Vendemiaire An 9. [i.e. 10 Oct. 1800]rue de Lille No 545.

Enfin la Vertu triomphe si ce n’est pas encore dans le vieux du moins dans le nouveau Monde. Le peuple de moeurs et d’un jugement solide apperçoit qu’il faut vous nommer pour être heureux et independant et il ne se trompe pas. je joins mes voeux à la voix Generale. Souvenez vous cependant que le premier Poste de l’Etat qui est toujours entouré des flateurs, des intrigants, des hipocrites et des Gens mal pensants, soit environé par Les Gens à Carecter à talents honetes et d’une probite stricte, il faut que les places dans l’interieur comme  l’exterieur soyent occupées par les Gens á principe et d’une conduite irreprochable jointe avec les connoissances et d’activité, et je vous recomande pour Paris au lieu de Mr Muray, Mr Barlaw, qui à tant des qualités que s’il étoit votre Ennemi personel (qu’il en faut beaucoup) je l’aurai tout de même recommandé a cette Place il à tout ce que vous souhaiteriez dans une personne pour cette poste importante pour vous. Les Gens de telle trempe vous aideront dans votre grand travaille pour le bonheur de votre Pays; ne Vous vous oubliez pas á votre poste Soyez toujours vertueux, Republicain avec justice et probité san faste et embition en un mot soyez Jefferson et mon ami

T Kosciuszko



editors’ translation

Dear Friend
Paris 18 Vendémiaire Year 9.No. 545 rue de Lille.

Finally virtue triumphs, if not yet in the Old at least in the New World. The people, with solid morals and judgment, recognize that they must name you to be happy and independent, and they are not mistaken. I join my wishes with the public voice. Keep in mind, however, that the first position in the State, which is always encircled with flatterers, plotters, hypocrites, and evil-thinking people, must be surrounded by people of character with honest talents and strict probity; offices domestically as well as abroad must be held by people of principle and irreproachable conduct together with knowledge and activity; and I recommend to you for Paris, in place of Mr. Murray, Mr. Barlow, who has so many qualities that, if he were your personal enemy (which is far from the case) I should have recommended him just the same for the post. He is all that you could wish for in a person for that important post for you. People of such mettle will help you in your great work for the good fortune of your country; do not forget yourself in your post, always be virtuous, republican with justice and probity, without display and ambition. In a word, be Jefferson and my friend.

T. Kosciuszko


